REGAN, Judge.
Plaintiff, Earl J. Gillespie, instituted this suit against the defendants, L. M. McLeod, Raymond Ralph, and Charles Patrick O’Day, endeavoring to recover the sum of $330, representing wages earned *478for work performed aboard the derrick barge designated by the name Hercules.
All of the defendants answered and in substance denied that they were liable for the wages earned by plaintiff for work performed aboard the derrick barge Hercules.
From a judgment in favor of plaintiff and against the defendant McLeod in the amount of $330 and dismissing plaintiff’s suit against the defendants Ralph and O’Day, the defendant McLeod has prosecuted this appeal.
This litigation emanates from the same employment, the facts and pertinent issues of which are identical to those revealed in the case of Robertson v. McLeod, La. App., 106 So.2d 475, in which an opinion and decree were handed down on this day; therefore, for the reasons stated therein, this judgment is affirmed.
Affirmed.
JANVIER, J., absent takes no part.